Citation Nr: 0016959	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for bilateral pes 
planus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1998.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
bilateral pes planus, and assigned an initial noncompensable 
evaluation, effective from October 1, 1998.  The veteran 
filed a timely appeal to the initial evaluation assigned, and 
the case has been referred to the Board of Veterans' Appeals 
(BVA or Board) for review.  


REMAND

A preliminary review of the record discloses that in a 
Substantive Appeal, dated in February 1999, the veteran 
requested that he be scheduled to attend a personal hearing 
before a Member of the BVA at the RO.  By a letter of March 
8, 1999, the RO acknowledged the veteran's request, and 
indicated that the veteran's name had been placed on a list 
of persons wishing to appear before a Member of the BVA.  By 
a letter of April 1999, the veteran indicated that he desired 
that his hearing be held at the Nashville, Tennessee, RO as a 
matter of personal convenience.  He also indicated that he 
wanted to be advised of the date and time of the scheduled 
hearing.  

A series of internal VA electronic mail (e-mail) messages 
dated in October 1999 from the Nashville RO indicates that 
the veteran was to be scheduled to appear for a hearing 
before a Member of the BVA in January 2000.  No further 
indication that the veteran was scheduled to attend a hearing 
is found within the claims file, although in the cover letter 
of a December 1999 Supplemental Statement of the Case, the RO 
did acknowledge the veteran's previous request for a hearing 
before a Member of the BVA.  The record does not disclose 
that the veteran ever withdrew his request for a personal 
hearing, that a hearing was ever actually scheduled, or that 
if a hearing was scheduled, that the veteran failed to 
appear.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
next available opportunity, as requested 
in his Substantive Appeal and his April 
1999 correspondence.  


The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




